UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGEACT OF 1934 For the Quarterly period endedJune 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number1-7865 HMG/COURTLAND PROPERTIES, INC. (Exact name of small business issuer as specified in its charter) Delaware 59-1914299 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1870 S. Bayshore Drive,Coconut Grove,Florida33133 (Address of principal executive offices)(Zip Code) 305-854-6803 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. 1,023,955 Common shares were outstanding as of August 9, 2007. HMG/COURTLAND PROPERTIES, INC. Index PAGE NUMBER PART I. Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3.Controls and Procedures 15 PART II. Other Information Item 1.Legal Proceedings 15 Item 2.Changes in Securities and Small Business Issuer Purchases of Equity Securities 15 Item 3.Defaults Upon Senior Securities 15 Item 4.Submission of Matters to a Vote of Security Holders 15 Item 5.Other Information 15 Item 6.Exhibits and Reports on Form 8-K 15 Signatures 16 Cautionary Statement.This Form 10-QSB contains certain statements relating to future results of the Company that are considered "forward-looking statements" within the meaning of the Private Litigation Reform Act of 1995.Actual results may differ materially from those expressed or implied as a result of certain risks and uncertainties, including, but not limited to, changes in political and economic conditions; interest rate fluctuation; competitive pricing pressures within the Company's market; equity and fixed income market fluctuation; technological change; changes in law; changes in fiscal, monetary, regulatory and tax policies; monetary fluctuations as well as other risks and uncertainties detailed elsewhere in this Form 10-QSB or from time-to-time in the filings of the Company with the Securities and Exchange Commission.Such forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 ASSETS (UNAUDITED) Investment properties, net of accumulated depreciation: Commercial properties $ 7,532,061 $ 7,385,857 Commercial properties- construction in progress 370,761 239,166 Hotel, club and spa facility 5,160,698 5,433,500 Marina properties 2,913,530 3,044,878 Land held for development 27,689 27,689 Total investment properties, net 16,004,739 16,131,090 Cash and cash equivalents 4,717,832 2,412,871 Investments in marketable securities 3,801,008 5,556,121 Other investments 4,691,080 4,293,662 Investment in affiliate 3,229,761 3,165,235 Loans, notes and other receivables 919,790 1,910,555 Notes and advances due from related parties 752,503 736,909 Deferred taxes - 76,000 Goodwill 7,728,627 7,728,627 Interest rate swap contract asset 297,000 - Other assets 641,382 718,935 TOTAL ASSETS $ 42,783,722 $ 42,730,005 LIABILITIES Mortgages and notes payable $ 20,601,908 $ 20,931,301 Accounts payable and accrued expenses 1,371,125 1,704,182 Deferred taxes 51,000 - Interest rate swap contract payable - 45,000 TOTAL LIABILITIES 22,024,033 22,680,483 Minority interests 3,447,732 3,126,715 STOCKHOLDERS' EQUITY Preferred stock, $1 par value; 2,000,000 shares authorized; none issued - - Excess common stock, $1 par value; 500,000 shares authorized; none issued - - Common stock, $1 par value; 1,500,000 shares authorized; 1,317,535 shares issued as of June 30, 2007 and December 31, 2006 1,317,535 1,317,535 Additional paid-in capital 26,585,595 26,585,595 Undistributed gains from sales of properties, net of losses 41,572,120 41,572,120 Undistributed losses from operations (49,745,959 ) (49,964,109 ) Accumulated other comprehensive income (loss) 148,500 (22,500 ) 19,877,791 19,488,641 Less:Treasury stock, at cost (293,580 shares as of June 30, 2007 and December 31, 2006) (2,565,834 ) (2,565,834 ) TOTAL STOCKHOLDERS' EQUITY 17,311,957 16,922,807 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 42,783,722 $ 42,730,005 See notes to the condensed consolidated financial statements (1) HMG/COURTLAND PROPERTIES, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended June 30, Six months ended June 30, REVENUES 2007 2006 2007 2006 Real estate rentals and related revenue $ 385,095 $ 332,317 $ 770,323 $ 668,672 Food & beverage sales 1,645,416 1,800,940 3,427,978 3,586,991 Marina revenues 437,451 416,621 882,639 844,435 Spa revenues 167,742 179,368 378,836 308,498 Net gain (loss) from investments in marketable securities 124,004 (110,746 ) 250,405 25,607 Net income (loss) from other investments 364,782 196,893 741,875 309,711 Interest, dividend and other income 103,603 189,580 244,095 320,042 Total revenues 3,228,093 3,004,973 6,696,151 6,063,956 EXPENSES Operating expenses: Rental and other properties 145,459 83,282 281,815 258,859 Food and beverage cost of sales 440,370 508,919 913,027 1,039,315 Food and beverage labor and related costs 384,037 334,234 729,084 670,163 Food and beverage other operating costs 655,795 567,180 1,238,422 1,106,916 Marina expenses 296,261 272,852 546,952 532,868 Spa expenses 205,942 193,228 418,285 345,513 Depreciation and amortization 351,243 286,169 662,801 547,452 Adviser's base fee 225,000 225,000 450,000 450,000 General and administrative 75,510 81,822 171,143 160,099 Professional fees and expenses 96,041 67,983 177,982 146,631 Directors' fees and expenses 19,050 16,711 40,463 33,011 Total operating expenses 2,894,708 2,637,380 5,629,974 5,290,827 Interest expense 406,437 425,929 808,765 823,749 Minority partners' interests in operating (loss) income of consolidated entities (125,171 ) 33,716 (87,738 ) 68,587 Total expenses 3,175,974 3,097,025 6,351,001 6,183,163 Income (loss) before income taxes 52,119 (92,052 ) 345,150 (119,207 ) Provision for (benefit from) income taxes 56,000 (30,000 ) 127,000 18,000 Net (loss) income $ (3,881 ) $ (62,052 ) $ 218,150 $ (137,207 ) Other comprehensive income: Unrealized gain on interest rate swap agreement $ 297,000 $ 75,500 $ 171,000 $ 338,500 Total other comprehensive income 297,000 75,500 171,000 338,500 Comprehensive income $ 293,119 $ 13,448 $ 389,150 $ 201,293 Net (Loss) Income Per Common Share: Basic and diluted $ (0.00 ) $ (0.06 ) $ 0.21 $ (0.13 ) Weighted average common shares outstanding-basic 1,023,955 1,023,955 1,023,955 1,036,971 Weighted average common shares outstanding- diluted 1,023,995 1,023,955 1,056,925 1,036,971 See notes to the condensed consolidated financial statements (2) HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 218,150 $ (137,207 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 662,801 547,452 Net income from other investments (741,875 ) (329,719 ) Net gain from investments in marketable securities (250,405 ) (25,607 ) Minority partners' interest in operating (loss) income (87,738 ) 68,587 Deferred income tax expense 127,000 18,000 Changes in assets and liabilities: Other assets and other receivables 160,407 53,450 Net proceeds from sales and redemptions of securities 2,931,171 1,311,430 Investments in marketable securities (684,794 ) (587,877 ) Accounts payable and accrued expenses (398,015 ) (207,858 ) Total adjustments 1,718,552 847,858 Net cash provided by operating activities 1,936,702 710,651 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases and improvements of properties (520,539 ) (1,447,651 ) (Increase) decrease in notes and advances from related parties (15,594 ) 8,603 Additions in mortgage loans and notes receivables (211,000 ) - Collections of mortgage loans and notes receivables 1,103,000 40,046 Distributions from other investments 801,602 538,638 Contributions to other investments (739,667 ) (440,331 ) Net cash provided by (used in) investing activities 417,802 (1,300,695 ) CASH FLOWS FROM FINANCING ACTIVITIES: Additional borrowings, mortgages and notes payables - 615,327 Repayment of mortgages and notes payables (329,393 ) (191,119 ) Purchase of treasury stock - (687,120 ) Contributions from minority partners 279,850 467,250 Net cash (used in) provided by financing activities (49,543 ) 204,338 Net increase (decrease) in cash and cash equivalents 2,304,961 (385,706 ) Cash and cash equivalents at beginning of the period 2,412,871 2,350,735 Cash and cash equivalents at end of the period $ 4,717,832 $ 1,965,029 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ 809,000 $ 824,000 See notes to the condensed consolidated financial statements (3) HMG/COURTLAND PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements prepared in accordance with instructions for Form 10-QSB, include all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the results for the periods presented.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the Company's Annual Report for the year ended December 31, 2006.The balance sheet as of December 31, 2006 was derived from audited financial statements as of that date. The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year. The condensed consolidated financial statements include the accounts of HMG/Courtland Properties, Inc. (the "Company") and entities in which the Company owns a majority voting interest or controlling financial interest. All material transactions and balances with consolidated and unconsolidated entities have been eliminated in consolidation or as required under the equity method. 2. RECENT ACCOUNTING PRONOUNCEMENT In May 2007, the FASB issued FASB Staff Position (“FSP”) FIN 48-1, or “FSP FIN 48-1,” which clarifies when a tax position is considered settled under FIN 48. The FSP explains that a tax position can be effectively settled on the completion of an examination by a taxing authority without legally being extinguished. For tax positions considered effectively settled, an entity would recognize the full amount of tax benefit, even if (1)the tax position is not considered more likely than not to be sustained solely on the basis of its technical merits and (2)the statute of limitations remain open. FSP FIN 48-1 should be applied upon the initial adoption of FIN 48. The impact of our adoption of FIN 48 (as of January1, 2007) is in accordance with this FSP and the implementation has not resulted in any changes to our consolidated financial statements. In February 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No.159 permits entities to choose to measure eligible financial instruments at fair value. The unrealized gains and losses on items for which the fair value option has been elected should (4) HMG/COURTLAND PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) be reported in earnings. The decision to elect the fair value options is determined on an instrument by instrument basis, it should be applied to an entire instrument, and it is irrevocable. Assets and liabilities measured at fair value pursuant to the fair value option should be reported separately in the balance sheet from those instruments measured using another measurement attribute. SFAS No.159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. The Company is currently analyzing the potential impact of adoption of SFAS No.159 to its consolidated financial statements. In September 2006, the FASB issued SFAS No.157, Fair Value Measurements , (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. The Company does not anticipate adoption of this standard will have a material impact on its consolidated financial statements. 3. RESULTS OF OPERATIONS FOR MONTY’S RESTAURANT, MARINA AND OFFICE/RETAIL PROPERTY, COCONUT GROVE, FLORIDA The Company, through two 50%-owned entities, Bayshore Landing, LLC (“Landing”) and Bayshore Rawbar, LLC (“Rawbar”), (collectively, “Bayshore”) owns a restaurant, office/retail and marina property located in Coconut Grove (Miami), Florida known as Monty’s (the “Monty’s Property”). Summarized combined statement of income for Landing and Rawbar for the three and six months ended June 30, 2007 and 2006 is presented below (Note: the Company’s ownership percentage in these operations is 50%): Summarized Combined statements of income Bayshore Landing, LLC and Bayshore Rawbar, LLC For the three monthsended June 30, 2007 For the three monthsended June 30, 2006 For the six monthsended June 30, 2007 For the six monthsended June 30, 2006 Revenues: Food and Beverage Sales $ 1,645,000 $ 1,801,000 $ 3,428,000 $ 3,587,000 Marina dockage and related 315,000 304,000 648,000 620,000 Retail/mall rental and related 92,000 67,000 185,000 140,000 Total Revenues 2,052,000 2,172,000 4,261,000 4,347,000 Expenses: Cost of food and beverage sold 440,000 509,000 913,000 1,039,000 Labor and related costs 335,000 282,000 626,000 566,000 Entertainers 49,000 52,000 103,000 104,000 Other food and beverage related costs 164,000 161,000 225,000 231,000 Other operating costs 28,000 94,000 200,000 246,000 Repairs and maintenance 106,000 79,000 202,000 169,000 Insurance 164,000 89,000 330,000 177,000 Management fees 169,000 99,000 270,000 192,000 Utilities 73,000 106,000 150,000 201,000 Ground rent 249,000 175,000 447,000 347,000 Interest 246,000 254,000 490,000 494,000 Depreciation and amortization 199,000 131,000 356,000 240,000 Total Expenses 2,222,000 2,031,000 4,312,000 4,006,000 Net (Loss) income $ (170,000 ) $ 141,000 $ (51,000 ) $ 341,000 (5) HMG/COURTLAND PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) For the three and six months ended June 30, 2007 Landing and Rawbar combined operations reported losses of $170,000 and $51,000, respectively.This is as compared to income of $141,000 and $341,000 during the same comparable periods in 2006, respectively.The primary reasons for the increased losses for the three and six month periods, respectively, were increased insurance expense ($75,000 and $153,000, respectively) increased management fees ($70,000 and $78,000, respectively) and increased depreciation and amortization ($68,000 and $116,000, respectively). The increase in insurance expense was consistent with the general increase in premiums in south Florida. The increase in management fees was the result of a change in restaurant managers. Effective April 1, 2007 the Company amended the restaurant management contract that was entered into when the property was purchased in 2004, and took over management of the restaurant.The amendment provided for a one-time payment of $100,000 to the former manager for termination of the management services portion of the contract.The former manager continues to perform accounting and certain administrative services and is paid $15,000 per month. The increase in depreciation is the result of increase property placed in service in 2007 versus 2006. 4.INVESTMENTS IN MARKETABLE SECURITIES Investments in marketable securities consist primarily of large capital corporate equity and debt securities in varying industries or issued by government agencies with readily determinable fair values. These securities are stated at market value, as determined by the most recent traded price of each security at the balance sheet date.Consistent with the Company's overall current investment objectives and activities its entire marketable securities portfolio is classified as trading. Net gain from investments in marketable securities for the three and six months ended June 30, 2007 and 2006 is summarized below: Three months ended June 30, Six months ended June 30, Description 2007 2006 2007 2006 Net realized gain from sales of securities $ 140,000 $ 84,000 $ 204,000 $ 113,000 Unrealized net (loss)gain in trading securities (16,000 ) (195,000 ) 46,000 (87,000 ) Total net gain (loss) from investments in marketable securities $ 124,000 $ (111,000 ) $ 250,000 $ 26,000 For the three and six months ended June 30, 2007 net realized gain from sales of marketable securities of approximately $140,000 and $204,000, respectively, consisted of approximately $296,000 of gross gains net of $156,000 of gross losses for the three month period and $379,000 of gross gains and $175,000 of gross losses for the six month period. For the three and six months ended June 30, 2006 net realized gain from sales of marketable securities of approximately $84,000 and $113,000, respectively, consisted of approximately $147,000 of gross gains net of $63,000 of gross losses for the three month period and $311,000 of gross gains and $198,000 of gross losses for the six month period. (6) HMG/COURTLAND PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Investment gains and losses on marketable securities may fluctuate significantly from period to period in the future and could have a significant impact on the Company's net earnings. However, the amount of investment gains or losses on marketable securities for any given period has no predictive value and variations in amount from period to period have no practical analytical value. 5.OTHER INVESTMENTS As of June 30, 2007, the Company has committed to invest approximately $12.7 million in other investments primarily in private capital funds, of which approximately $10.8 million has been funded. The carrying value of other investments (which reflects distributions and valuation adjustments) is approximately $4.7 million as of June 30, 2007. During the six months ended June 30, 2007 the Company made contributions to two new investments for $110,000 and follow-on contributions to existing investments totaling approximately $630,000.During this same period the Company received approximately $1,041,000 in cash and stock distributions. Net income from other investments for the three and six months ended June 30, 2007 and 2006, is summarized below: Three months ended June 30, Six months ended June 30, Description 2007 2006 2007 2006 Technology-related venture fund $ 48,000 $ 50,000 Real estate development and operation $ 21,000 $ 60,000 56,000 61,000 Partnership owning diversified businesses & distressed debt 60,000 69,000 307,000 108,000 Income from investment in 49% owned affiliate (T.G.I.F. Texas, Inc.) 30,000 57,000 64,000 81,000 Others, net 254,000 11,000 267,000 10,000 Total net gain (loss) from other investments $ 365,000 $ 197,000 $ 742,000 $ 310,000 In April 2007, the Company received approximately $449,000 of cash and stock from an investment in a privately-held bank which was purchased by a publicly-held bank.The Company realized a gain of approximately $299,000 on this transaction (included in table above under “Others, net”). In February 2007, the Company received cash distributions primarily consisting of a $222,000 cash distribution from one investment in a partnership in which one of its portfolio companies was recapitalized. This distribution exceeded the carrying amount of the investment and accordingly was recognized as income. During the three months ended March 2006, the Company received cash distributions from two funds, one from a high yield distressed debt fund the other from a technology venture fund.These distributions exceeded the carrying amount of the investments and accordingly were recognized as income. (7) HMG/COURTLAND PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) 6.DERIVATIVE FINANCIAL INSTRUMENTS The Company is exposed to interest rate risk through its borrowing activities.In order to minimize the effect of changes in interest rates, the Company has entered into an interest rate swap contract under which the Company agrees to pay an amount equal to a specified rate of 7.57% times a notional principal approximating the outstanding loan balance, and to receive in return an amount equal to the one month LIBOR rate plus 2.45% times the same notional amount.The Company designated this interest rate swap contract as a cash flow hedge.As of June 30, 2007 the fair value (net of 50% minority interest) was an unrealized gain of $148,500 and as of December 31, 2006 the fair value (net of 50% minority interest) of the cash flow hedge was an unrealized loss of $22,500.These amounts have been recorded as other comprehensive income (loss) and will be reclassified to interest expense over the life of the swap contract. 7.SEGMENT INFORMATION The Company has three reportable segments: Real estate rentals; Food and Beverage sales; and Other investments and related income.The Real estate and rentals segment primarily includes the leasing of its Grove Isle property, marina dock rentals at both Monty’s and Grove Isle marinas, and the leasing of office and retail space at its Monty’s property.The Food and Beverage sales segment consists of the Monty’s restaurant operation.Lastly, the Other investment and related income segment includes all of the Company’s other investments, marketable securities, loans, notes and other receivables and the Grove Isle spa operations which individually do not meet the criteria as a reportable segment. Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net Revenues: Real estate and marina rentals $ 822,546 $ 748,938 $ 1,652,962 $ 1,513,107 Food and beverage sales 1,645,416 1,800,940 3,427,978 3,586,991 Other investments and related income 760,131 455,095 1,615,211 963,858 Total Net Revenues $ 3,228,093 $ 3,004,973 $ 6,696,151 $ 6,063,956 Income (loss) before income taxes: Real estate and marina rentals $ 39,873 $ 60,037 $ 144,957 $ 55,064 Food and beverage sales (51,299 ) 70,190 11,204 143,618 Other investments and related income 63,545 (222,279 ) 188,989 (317,889 ) Total income (loss) before income taxes $ 52,119 $ (92,052 ) $ 345,150 $ (119,207 ) (8) HMG/COURTLAND PROPERTIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) 8.
